          Case
AO 245B (Rev.       3:21-cr-01455-RBM
              02/08/2019) Judgment in a Criminal PettyDocument
                                                      Case (Modified)   22 Filed 06/15/21 PageID.44 Page 1 of 1                             Page I of!


                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                     V.                                            (For Offenses Committed On or After November I, 1987)


                   Jose Luis Salazar-Silvestre                                     Case Number: 21CR01455-TWR

                                                                                   James Johnson, Federal Defenders
                                                                                   Defendant ·s Attorney
                                                                                                                               :-,,.,..:,
                                                                                                                               ~l
                                                                                                                               1-·-~.)
REGISTRATION NO. 79295208

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Information                                                                              c:.,

 D was found guilty to count(s)                                                                  .. :
      after a plea of not guilty.                                                                : ·-:;
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following c?_ffense(s):

Title & Section                  Nature of Offense                                                                  Count Number(s)
8:1325(a)(l)                     IMPROPER ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                             --------------------
 IZI Count( s) Two of the Information                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons ,to be
imprisoned for a term of:

                              IZI TIME SERVED                                  D _ _ _ _ _ _ _ _ _ days

IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, June 7, 2021
                                                                           Date of Imposition of Sentence


Received     _D_U_S_M_--,/,_,-1;f---~•c:----
                                                                           ~~~GRO
                                                                           UNITED STA TES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       21CR01455-TWR
